Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s election without traverse of Group II-Claims 1-20 and 30-48 in the reply filed on 10/11/2022 is acknowledged.

	The status of the claims is as follows:
		Claims 21-29 have been withdrawn from consideration; and
		Claims 1-20 and 30-48 are herein addressed in detail below.

	The applicant’s information disclosure statements dated 7/30/2021 and 10/9/2021 have been considered and copies have been inserted into the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 30-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2 and 13, the applicant recites “a home position” and “its home position” respectively.  Are these on in the same?  If so, then proper antecedent basis should apply.  If not, then the applicant should clearly and positively set forth and disclose the multiple “home positions”.  In claim 1, lines 4, 11, and 12, the applicant recites “a crankshaft”, “said main crank shaft”, and “said crankshaft” respectively.  Are these one in the same?  If so, then the applicant should clearly and positively set for with consistency “the (main) crankshaft (crank shaft)”.  If not, then the applicant should clearly and positively set for with consistency the limitation of “the crank shaft”.  Also, the applicant recites “crank shaft” and “crankshaft” throughout ALL of the claims and consistency should be maintained, consistent and spelled proper in ALL forms of the spelling as well as being consistent in each form of spelling.  In claim 1, lines 5, 7, and throughout ALL of the claims, the applicant recites “one or more main springs” and “said main spring”.  Are these one in the same?  If not, then the applicant should clearly and positively set forth the multiple springs.  Furthermore, in ALL of the claims, the applicant sets forth “said spring”, “said main spring”, “said spring”, etc.…  Consistency should be maintained throughout ALL of the claims as well as properly setting forth antecedent basis.  In claim 1, line 13, the phraseology “its” is indefinite and fails to properly recite the claimed invention.  In claim , line 8, the phraseology “soft” is indefinite and fails to properly recite the claimed invention.  The phraseology “soft” can vary and unless the applicant has specifically defined the term, then the limitation is considered vague.  In claim 1, line 14, there is a lack of antecedent basis for “the door” (and all of claims 1-20 and 30-48 that recites “said door”).  In claim 1, line 15, it appears that “assist” should be --assistance--.

In claim 2, line 2, the applicant sets forth “said main spring” (see above).  In claim 3, line 3, the applicant recites “said main drive shaft” and then throughout ALL of the claims, recites “said main driveshaft”, “said drive shaft”, “said main shaft”, etc.… Consistency should be maintained throughout ALL of the claims when setting forth the same elements.  In claim 2, line 4, the phraseology “comfortably” is indefinite and fails to properly recite the claimed invention.  The phraseology “comfortably” can vary and unless the applicant has specifically defined the term, then the limitation is considered vague. In claim 2, line 5, there is a lack of antecedent basis for “the door” (every claim that recites “the door” lacks antecedent basis).  In claim 2, lines 3-4, it appears that “an entrant’s weight” should be –the weight of an entrant--, thereby providing proper antecedent basis for “entrant” per se.
In claim 4, lines 1-2, it doesn’t appear that the applicant has further limited the claim.  Clarification is requested in that how is claim 2 further limited.  In claim 2, line 2, the applicant recites “soft” (see above).
In  claim 6, line 2, the phraseology “a speed increasing ratio of 1 to 10, more less” is indefinite and fails to positively recite the claimed invnetion.  Specifically, what is meant by “more or less”?
In claim 7, line 2, the phraseology “or similar device” is indefinite and fails to positively recite the claimed invention.  Exactly what is meant by “similar device”?  Clarification is requested.  In claim 7, line 3, the applicant recites “said main crankshaft” (see above).  In claim 7, line 6, the applicant recites “stored potential”.  Does the applicant mean –stored potential energy?  Clarification is requested.  In claim 7, lines 6-7, the applicant recites “the main spring” (see above).  
In claim 8, line 5, there is a lack of antecedent basis for “the wound-up torsion springs”.  In claim 8, line 5, the applicant recites “the drive wheel”.  As stated in detail above the applicant recites various forms and limitations associated with “the drive wheel”, “the wheel”, “the main drive wheel”, etc.…  Consistency should be maintained throughout ALL of the claims to provide proper antecedent basis throughout each and every claim.  
In claim 9, line 4, the applicant recites “said main drive wheel” (see above).  In claim 9, lines 4-5, the applicant recites “said cylinder”, does the applicant mean –said pneumatic cylinder”?  Consistency should be maintained throughout all of the claims.  In claim 9, line 6, the applicant recites “the main spring” (see above).  In claim 9, lines 6-7, the applicant recites “the main drive wheel” (see above).  
In claim 10, line 2, the applicant recites “said drive wheel” (see above).  In claim 10, line 4, the phraseology “itself” is indefinite and fails to positively recite the claimed invnetion.  Exactly what does “itself” refer to? In claim 10, line 5, the phraseology “the aforesaid main drive wheel” lacks antecedent basis.  If the applicant is referent to the recitation of the wheel in claim(s) 1 or 2, then consistency in phraseology should be maintained (see above).  In claim 10, line 6, there is a lack of antecedent basis for “the cylinder” and “the spring-loaded plunger”.  In claim 10, line 7, there is a lack of antecedent basis for “the delay”.  In claim 10, line 7, the applicant recites “the main spring” (see above).  In claim 10, line 8, the applicant recites “the main drive wheel”.
In claim 12, line 3, the applicant recites “said main shaft” (see above).  In claim 12, lines 6 and 7, there is a lack of antecedent basis for “the door” (every claim that recites “the door” lacks antecedent basis).  
In claim 13, line 2, the applicant recites “said main spring” (see above).  In claim 13, line 3, the phraseology “its” is indefinite and fails to positively recite the claimed invention.  Exactly what does “its” refer to?  In claim 13, line 4, the applicant recites “5.1”.  What does this mean?  Clarification is requested.
In claim 14, lines 2 and 3, there is a lack of antecedent basis for “said delay” and “the door opening” respectively.  
In claim 15, line 2, the phraseology “its” is indefinite and fails to positively recite the claimed invention. Exactly what does “its” refer to?  In claim 15, line 2, there is a lack of antecedent basis for “the aid”.  In claim 15, lines 2-3, the phraseology “standard spring-loaded or gravity hinges, or overhead or floor closing mechanisms” is indefinite and fails to positively recite the claimed invention.  Specifically, it appears that the applicant is attempting to claim as a Markush grouping?  If not, the multiple “or’s” fails to provide understanding as to exactly what the applicant is trying to claim.  Clarifications requested.  In claim 15, lines 3-4, the phraseology “standard equipment” is indefinite and fails to positively recite the claimed invention.  Specifically, what is meant by “standard”.  Has the applicant specifically defined this term in the specification and provided a “specific” definition that is relied upon?  In claim 15, line 5, the phraseology “normal” is indefinite and fails to positively recite the claimed invention.  In claim 15, line 5, the phraseology “said readily available hardware” is indefinite and fails to positively recite the claimed invention.  Exactly what is meant by this limitation?  Clarification is requested.
In claim 16, line 4, the applicant recites “said main spring” (see above).
In claim 17, lines 1-2, the phraseology “said one or more main springs” (see above).  In claim 17, line 2, the phraseology “are all left-handed and right-handed” is not readily understood by the Examiner.  Exactly how are left-handed and right-handed spring(s) defined? 
In claim 18, line 2, there is a lack of antecedent basis for “the door”.
In claim 19, lines 1-2, the phraseology “said traction/tension assembly” is not readily understood by the Examiner.  Is this the same “traction tension assembly” that is recited in claim 1, line 10?  If so, then consistency of limitations should be maintained throughout ALL of the claims. In claim 19, line 3, the phraseology “they” is indefinite and fails to positively recite the claimed invention.  Exactly what does “they” refer to?
	In claim 20, line 2, the phraseology “smooth” is indefinite and fails to positively recite the claimed invention.  Exactly how is “smooth” defined? Clarification is requested.  In claim 20-, line 3, there is a lack of antecedent basis for “the door”.  In claim 20, line 3, the applicant recites “said drive wheel” (see above).  In claim 20, lines 3-4, the applicant recites “said drive shaft” (see above).
	Claims 30-48 have all the same issues that claims 1-20.
	In claim 30, lines 3, 7, 13, 14 (twice), etc.…  the applicant recites “a crankshaft” (line 3), “crank shaft” (line 7), “said main crank shaft” (line 13), “said crank shaft” and “said crankshaft” (line 14).  Consistency should be maintained throughout all of the claims and the applicant recites these elements throughout claims 30-48.  In claim 30, line 7, there is a lack of antecedent basis for “said gear powertrain”.  In claim 30, lines 6, 8, 9, 12, the applicant recites “a main spring”, “one or more main springs”, “main springs”, and “said main crank shaft spring” respectively.  Are these one in the same?  Proper antecedent basis should apply to all recited elements.  Clarification is requested on exactly what the applicant is trying to claim.  In claim 30, line 10, the applicant recites “soft” (see above).  In claim 30, lines 10-11, the phraseology “a main driveshaft” is recited.  Is this the same as elements already recited?  Clarification is requested.  In claim 30, line 17, it appears that “assist” should be --assistance--.
In claim 31, line 4, it appears that “an entrant’s weight” should be –the weight of an entrant--, thereby providing proper antecedent basis for “entrant” per se.  In claim 31, lines 2-3, and line 3, the applicant recites “said main spring” and “said main drive shaft” respectively (see above).  In claim 31, line 5, there is a lack of antecedent basis for “the door”.  
In claim 33, the applicant recites “soft” (see above).  
In claim 35, line 2, the applicant recites “a speed increasing ration of 1 to 10, more or less” is indefinite and fails to positively recite the claimed invention.  Exactly what does “more or less” mean?  Clarification is requested.
In claim 36, line 2, the phraseology “or similar device” is indefinite and fails to positively recite the claimed invention.  Exactly what does “similar device” mean?  Clarification is requested.  In claim 36, line 3, the applicant recites “said main crankshaft” (see above).  In claim 36, line 6, it appears that “stored potential” should be –stored potential energy--.  In claim 36, lines 6-7, the applicant recites “the main springs” (see above).  In claim 36, line 7, the phraseology “5.1” is not readily understood by the Examiner.  Exactly what does “”5.1” mean”  In claim 37, line 4, there is a lack of antecedent basis for “the stored energy”.  In claim 37, line 5, there is a lack of antecedent basis for “the wound-up torsion springs”.  In claim 37, the applicant recites “the drive wheel” (see above).  
In claim 38, line 4, the applicant recites “said main drive wheel” (see above).  In claim 38, line 6, it appears that “stored potential” should be –stored potential energy--.  In claim 38, line 6, the applicant recites “the main spring” (see above).  
In claim 39, line 2, the applicant recites “said drive wheel” (see above).  In claim 39, line 4, the phraseology “itself” is indefinite and fails to positively recite the claimed invention.  Exactly what is the applicant trying to claim?  Clarification is requested.  In claim 39, lines 5, 6, and 7, there is a lack of antecedent basis for “the aforesaid maim drive wheel, “the cylinder”, “the spring-loaded plunger”, and “the delay” respectively.  In claim 39, line 7, the applicant recites “the main spring” (see above).  In claim 39, line 8, the applicant recites “the main drive wheel” (see above).
In claim 41, line 3, the applicant recites “said main shaft” (see above).  In claim 41, lines 6 and 7, there is a lack of antecedent basis for “the door”.
In claim 42, line 2, the applicant recites “said main springs” (see above).  In claim 42, line 3, the applicant recites “its” which is indefinite and fails to positively recite the claimed invention.  Exactly what does “its” refer to?  In claim 42, line 4, the applicant recites “5.1”.  Exactly what does “5.1” mean? 
In claim 43, lines 2 and 3, there is a lack of antecedent basis for “the delay” and “the door opening”.  In claim 44, line 2, the phraseology “itself” is indefinite and fails to positively recite the claimed invention.  Exactly what does “itself” refer to?  In claim 44,  lines 2-3, the phraseology “standard spring-loaded or gravity hinges or overhead or floor closing mechanisms is not readily understood by the Examiner.  Specifically, it appears that the applicant is attempting to claim as a Markush grouping?  If not, the multiple “or’s” fails to provide understanding as to exactly what the applicant is trying to claim.  Clarifications requested.  In claim 43, lines 3-4, the phraseology “standard equipment” is indefinite and fails to positively recite the claimed invention.  Specifically, what is meant by “standard”.  Has the applicant specifically defined this term in the specification and provided a “specific” definition that is relied upon?  In claim 43, line 5, the phraseology “normal” is indefinite and fails to positively recite the claimed invention.  In claim 43, line 5, the phraseology “said readily available hardware” is indefinite and fails to positively recite the claimed invention.  Exactly what is meant by this limitation?  Clarification is requested.
In claim 45, lines 1-2, the applicant recites “said one or more main springs” (see above).  In claim 45, line 2, the phraseology “are all left-handed and right-handed” is not readily understood by the Examiner.  Exactly how are left-handed and right-handed spring(s) defined?
In claim 46, line 2, there is a lack of antecedent basis for “the door”.  
In claim 47, lines 1-2, the applicant recites “said traction/tension assembly”.  Is this the same assembly that is recited in claim 30, line 12?  Antecedent basis and consistency should apply to the same elements.  In claim 47, line 3, the phraseology “they” is indefinite and fails to positively recite the claimed invention.  Exactly what does “they” refer to?
In claim 48, line 2, the phraseology “smooth” is indefinite and fails to positively recite the claimed invention.  Exactly what is meant by “smooth”?  Clarification is requested.  In claim 48, line 3, there is a lack of antecedent basis for “the door”.  In claim 48, lines 3-4, and line 4, the applicant recites “said drive wheel” and “said drive shaft” respectively (see above).

The Examiner attempted to point out as many issues with respect  to the claims as possible, but the applicant should proof-read ALL of the claims in detail to ensure that all indefinite issues have been corrected as well as providing proper antecedent basis for all elements including providing consistency of elements throughout each independent and dependent claim.

Depending on the applicant’s amendments, claims 1-20 and 30-48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634